            Case 2:20-cv-00738-TSZ Document 30-1 Filed 11/16/20 Page 1 of 4




 1                                                       The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                       UNITED STATES DISTRICT COURT
13                 WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15   NINTENDO OF AMERICA INC.,
16                                             No. 2:20-cv-00738-TSZ
17                  Plaintiff,
18                                             [PROPOSED] SUPPLEMENTAL
19         v.                                  ORDER ENFORCING JUDGMENT
20                                             AND PERMANENT INJUNCTION
21   DOES 1-20, d/b/a, ANXCHIP.COM,
22   AXIOGAME.COM, FLASHCARDA.COM,
23   MOD3DSCARDS.COM, NX-CARD.COM,
24   SXFLASHCARD.COM, TXSWITCH.COM,
25   and USACHIPSS.COM,
26
27                  Defendants.
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     [PROPOSED] SUPPLEMENTAL ORDER ENFORCING           GORDON    600 University Street
     JUDGMENT AND PERMANENT INJUNCTION                  TILDEN   Suite 2915
     No. 2:20-cv-00738                                 THOMAS    Seattle, WA 98101
                                                      CORDELL    206.467.6477
                Case 2:20-cv-00738-TSZ Document 30-1 Filed 11/16/20 Page 2 of 4




 1                     [PROPOSED] SUPPLEMENTAL ORDER ENFORCING
 2                        JUDGMENT AND PERMANENT INJUNCTION
 3
 4          This Court, having previously entered a Judgment and Permanent Injunction against
 5
 6   Defendants Does 1–20, Dkt. 28, and this matter having come before the Court on Plaintiff
 7
 8   Nintendo of America Inc.’s Motion for Supplemental Order Enforcing Judgment and Permanent
 9
10   Injunction (“Motion”), Dkt. 30, the Court finds that the Motion is well taken and should be
11
12   granted.
13
14          Therefore, pursuant to Sections 502 and 1203 of the Copyright Act (17 U.S.C. §§ 502,
15
16   1203), the All Writs Act, 28 U.S.C. § 1651, and this Court’s inherent equitable powers, the Court
17
18   orders as follows:
19
20          1.      STXWITCH.COM is a “variant or successor” domain name as that term is used in
21
22   the Court’s Judgment and Permanent Injunction in this action, entered against Defendants Does
23
24   1–20 on October 6, 2020, Dkt. 28 (the “Judgment”).
25
26          2.      The Judgment applies in full force to Defendants’ website at STXWITCH.COM.
27
28   In other words, paragraphs 4, 5(a), 5(b), and 6 of the Final Judgment should be read to include
29
30   STXWITCH.COM.
31
32          3.      Defendants and all third parties acting in active concert and participation with
33
34   Defendants—including registrars—are ENJOINED from supporting or facilitating access to
35
36   STXWITCH.COM, and are ORDERED to cease to use the domain name STXWITCH.COM and
37
38   immediately transfer STXWITCH.COM to Nintendo’s control.
39
40          4.      For avoidance of doubt, the Court’s Judgment applies to all domain names
41
42   controlled by Defendants through which Defendants engage in the conduct found to be unlawful
43
44   in this lawsuit, whether or not the exact domain name is explicitly listed in the Judgment. In the
45


     [PROPOSED] SUPPLEMENTAL ORDER ENFORCING                         GORDON      600 University Street
     JUDGMENT AND PERMANENT INJUNCTION                                TILDEN     Suite 2915
     No. 2:20-cv-00738                                               THOMAS      Seattle, WA 98101
                                                                    CORDELL      206.467.6477
              Case 2:20-cv-00738-TSZ Document 30-1 Filed 11/16/20 Page 3 of 4




 1   event that Defendants begin to use a new domain name (a “New Domain”), if the content hosted
 2
 3   at the New Domain is substantially identical to the content previously available at one of the
 4
 5   domains listed in the Judgment, and/or if the New Domain carries other indicia that it is a
 6
 7   successor or variant of one of the domains in the Judgment,1 the Judgment applies to that New
 8
 9   Domain as if it had been specifically listed in the Judgment. Nintendo need not seek an
10
11   additional order from this Court and Defendants and all third parties acting in active concert and
12
13   participation with Defendants—including registrars—are ORDERED to comply with paragraphs
14
15   4, 5(a), 5(b), and 6 of the Judgment as if the New Domain were set forth there in full, including
16
17   and especially the Judgment’s direction to “immediately transfer” all domain names under the
18
19   control of Defendants to Nintendo. Dkt. 28, ¶ 5(b).
20
21          5.      Nintendo may serve this Order electronically on Defendants by sending it to the
22
23   same email addresses listed in this Court’s order authorizing service of process electronically.
24
25   Order Granting Plaintiff's Motion for Leave To Serve Process By Alternative Means, Dkt. No.
26
27   20.
28
29          6.      This Order constitutes a binding court order, and any violations by Defendants or
30
31   third parties acting in concert and participation with Defendants will subject them to the full
32
33   scope of this Court’s contempt authority, including punitive, coercive, and monetary sanctions.
34
35          7.      The Court shall maintain continuing jurisdiction over this action for the purpose
36
37   of enforcing the Judgment and Permanent Injunction and this Order. Plaintiff is not required to
38
39
40
41
42
        1
         Examples of indicia that a New Domain is a successor or variant of a domain listed in the
43   Judgment include, but are not limited to: (i) content that replicates in whole or large part the
     content hosted at the original domain; (ii) sales of identical unlawful circumvention devices at
44   issue in this action; (iii) identical source code; (iv) references to the prior domain in the new
45   domain; (v) identical contact information.

     [PROPOSED] SUPPLEMENTAL ORDER ENFORCING                          GORDON      600 University Street
     JUDGMENT AND PERMANENT INJUNCTION                                 TILDEN     Suite 2915
     No. 2:20-cv-00738                                                THOMAS      Seattle, WA 98101
                                                                     CORDELL      206.467.6477
             Case 2:20-cv-00738-TSZ Document 30-1 Filed 11/16/20 Page 4 of 4




 1   post any bond or security in connection with this Order, and Defendants have permanently,
 2
 3   irrevocably, and fully waived any right to request a bond or security.
 4
 5          IT IS SO ORDERED.
 6
 7
 8
 9                                                _________________________________
10                                                The Honorable Thomas S. Zilly
11                                                United Stated District Court Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     [PROPOSED] SUPPLEMENTAL ORDER ENFORCING                         GORDON    600 University Street
     JUDGMENT AND PERMANENT INJUNCTION                                TILDEN   Suite 2915
     No. 2:20-cv-00738                                               THOMAS    Seattle, WA 98101
                                                                    CORDELL    206.467.6477
